Opinion op the Court by
Judge Carroll
Denying motion to file record.
The opinion in this case was handed down March 11, 1915, and may he found in 163 Ky., 481. We are asked, in a petition for a rehearing, accompanied by motion and affidavits, to set aside the submission of the case, withdraw the opinion, and permit a record to be filed that was not a part of the record when the case was disposed of.
The exceptional circumstances attending thii; motion strongly persuade us to grant it, but in view of the uniform ruling of this court in refusing similar requests it must be denied. Christopher v. Searcy, 12 Bush, 171, Yeager v. Groves, 78 Ky., 278; Martin v. Royse, 21 Ky, L. R., 1353; McGerty v. McGerty, 21 Ky. L. R., 1366; Leonard v. Cowling, 121 Ky., 631; Louisville Bridge Co. v. Neafus, 110 Ky., 571.
A different rule prevails when a motion is made by appellee to file an additional record after an opinion has been handed down and before the petition for a rehearing has been disposed of. Chesapeake & Ohio R. Co. v. Kelly, 161 Ky., 660; Miller Creek R. R. Co. v. Barnett, 160 Ky., 845.
Motion denied.